 Case 2:19-cv-10291-AC-EAS ECF No. 11 filed 06/21/19        PageID.44    Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LELAND FOSTER,

             Plaintiff(s),                    CASE NUMBER: 19-10291

v.                                            HONORABLE AVERN COHN
                                              UNITED STATES DISTRICT JUDGE
MAPLE CITY DINER, ET. AL.,

             Defendant(s).
                                       /

                   ORDER DISMISSING ORDER TO SHOW CAUSE


      The Court having issued an Order to Show Cause on May 29, 2019 as to why

the above case should not be dismissed for lack of progress and the Court having

received a response from counsel agreeing to close the case the Court hereby

dismisses its own Order to Show Cause and dismisses the case.

      SO ORDERED.


Dated: June 21, 2019                s/Avern Cohn
                                   AVERN COHN
                                   UNITED STATES DISTRICT JUDGE
